Title: Thomas Jefferson to William W. Hening, 25 April 1815
From: Jefferson, Thomas
To: Hening, William Waller


          Dear Sir  Monticello Apr. 25. 15.
          Your favor of the 15th never came to hand till yesterday. you may be assured that the MS. A. is not here. every book in the library has past twice thro’ my own hands, and twice more thro’ the hands of the numberer and packer, and we all are confident this is not among them. it is exactly the one described in the 1st vol. of your statutes pa. 121.
          With respect to the MS. D. your information gives me great joy, inasmuch as it’s existence is established. I was wrong in saying it was sent with the others, and you are right in saying you recieved it from mr Randolph. the history of it is this. mr Randolph contemplating the writing a history of Virginia, borrowed all the MSS. from my library while I was in France. when he was to go on to Phila reside with the General govmt as Atty Gen. he sent his books (and these MS. with them) to N. York. in on sending them back from there to Philadelphia the box containing these MS. was found missing, & no enquiry could discover what was become of them. he communicated it to me, and we both considered them as lost. but some 2. or 3. years afterwards, on removing a pile of hides in the warehouse where his books had been stored this box was found & sent to him. he returned to me the MSS. but on comparing those he sent me with my catalogue, one was missing, & exactly the one I had always deemed the most valuable as comprehending the greatest number of the laws. I have long believed & deplored the loss of this volume. but the MS. D. is the very one, was overlooked by mr Randolph when he returned me the others; and I have no doubt you recieved it from him. it escaped my memory, when I wrote you my last letter that this was the very volume which had never been returned to me, and which I therefore imagined without sufficient reflection, I had sent you with the rest. I shall be happy therefore to recieveit, and replace it with it’s companions. Accept the assurance of my esteem & respect.
          Th: Jefferson
        